Gray, C. J.
The power conferred by the Legislature upon
the city council to pass by-laws and ordinances is limited to such as are reasonable, and the penalties prescribed by which do not exceed twenty dollars for one offence. Austin v. Murray, 16 Pick. 121. St. 1836, c. 42, § 20. Gen. Sts. c. 18, § 11; c. 19, § 2. A by-law or ordinance, imposing a penalty which may exceed this limit, is beyond the power conferred by the Legislature, un ■ reasonable, and wholly void. The ordinance before us undertakes to authorize the imposition of a penalty of not less than one dollar, nor more than five dollars, for every hour that a person shall keep his wagon in the market, without authority of the clerk of the market, after notice to remove and until actual removal. The offence thus punished is a single continuous offence; and the ordinance, affixing a penalty which, computed according to its terms, may exceed twenty dollars for a single offence upon one and the same day, is void. Mayor, ¿-a. of New York v. Ordrenan, 12 Johns. 122. It is therefore unnecessary to consider the other objections to the conviction.

Verdict set aside.